Citation Nr: 0206761	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  01-08 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for an adjustment disorder with mixed anxiety and depressed 
mood.

2.  Entitlement to an initial rating in excess of 30 percent 
for sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from July 1989 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for an 
adjustment disorder with mixed anxiety and depressed mood, 
and sarcoidosis.  Each disability is rated as 30 percent 
disabling, effective February 23, 2000.

In a February 2002 Informal Hearing Presentation, it appears 
as though the veteran's representative raised the issue of 
entitlement to an earlier effective date for the grant of 
service connection for an adjustment disorder with mixed 
anxiety and depressed mood, and for the grant of service 
connection for sarcoidosis.  These matters are referred to 
the RO for clarification if deemed appropriate.  The record 
indicates that the veteran may have developed a chronic skin 
rash as a result of medication used to treat the service-
connected sarcoidosis.  The veteran may wish to file a claim 
for service connection in this regard.  EF v. Derwinski, 
1 Vet. App. 324, 326 (1991).


FINDINGS OF FACT

1.  The veteran's adjustment disorder is manifested by a 
depressed mood, anxiety, and occasional panic attacks; the 
disability is productive of no more than occupational and 
social impairment with occasional decrease in work 
efficiency.

2.  The veteran's sarcoidosis is manifested by complaints of 
fatigue, shortness of breath, and x-ray findings of hilar and 
right paratracheal adenopathy; otherwise, objective findings 
are normal and the disability is controlled by Prednisone.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for an adjustment disorder with mixed anxiety and 
depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9440 (2001).

2.  The criteria for an initial rating in excess of 30 
percent for sarcoidosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.97, Diagnostic Code 6846 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the veteran and the representative 
of the information and evidence necessary to substantiate a 
claim, and has enhanced VA's duty to assist a veteran in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision with regard to each issue.  A 
statement of the case apprised the veteran of the law 
applicable in adjudicating the appeals, to include the 
criteria for a higher evaluation.  The correspondence 
reflects that the veteran's representative received a copy.  
There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims.  

Regarding VA's duty to assist, the veteran maintains that he 
received treatment in service for the disabilities at issue, 
and that upon discharge from service, in February 1997, he 
was seen at the Danville, Illinois, VA Medical Center (VAMC) 
in 1997 which referred him to the Indianapolis, Indiana VAMC, 
where he has received treatment from 1997.  He noted the 
Danville, Illinois VAMC did not have physicians able to treat 
his disabilities.  The Board notes that the claims file 
contains the veteran's service medical records as well as 
post-service VA treatment records.  The veteran has not 
indicated that there are any private treatment reports that 
could be obtained.  Additionally, the veteran has been 
afforded VA examinations in relation to the status of his 
service-connected disabilities at issue.  Accordingly, the 
Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

As noted above, this appeal is from an April 2001 rating 
decision which granted service connection for the 
disabilities at issue, and assigned initial disability 
evaluations, effective from February 23, 2000.  As such, if 
appropriate, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Adjustment disorder

The criteria for an initial rating in excess of 30 percent 
have not been met.  The Board acknowledges the positive 
findings of anxiety and depression, and the veteran's 
assertions of having increased panic attacks and having 
difficulty being around others.  Nonetheless, even when 
considering these symptoms and complaints, the record 
establishes that since service connection has been in effect 
the veteran's disability is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9440; Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran received a VA examination in May 2000.  After 
reviewing the claims file, the examiner noted that the 
veteran reportedly felt sad, anxious, and depressed, and 
complained of panic attacks over the last two or three 
months.  The veteran reportedly denied having suicidal 
ideation, hallucinations, delusions, or obsessive compulsive 
behaviors.  The examiner reported that the veteran wore 
casual attire, his grooming was good, he was cooperative and 
courteous throughout the interview, and was cognizant of the 
reasons for examination.  The veteran's speech was normal in 
tone and volume; he was oriented to person, place and time; 
and his responses were logical and goal directed.  There was 
no indication of a major thought disorder.  Additionally, the 
veteran's concentration and memory appeared fairly good; his 
recall was fair; his abstract reasoning ability was fairly 
good; his insight, judgment, and impulse control were good; 
his mood appeared to be moderately depressed; and his affect 
was appropriate to his mood.  The examiner reported that the 
veteran experienced depression and anxiety related to his 
chronic health problems.  The diagnoses were Axis I:  
adjustment disorder with mixed anxiety and depressed mood and 
Axis IV:  Global Assessment Functioning (GAF) score was 65 
for the current and past year.  A GAF of 61 to 70 is defined 
as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994). 

As demonstrated above, the objective evidence does not show 
occupational and social impairment with reduced reliability 
and productivity due to a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  As 
such, the criteria for a higher evaluation of 50 percent have 
not been met, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9440.

The Board is required to address the issue of whether 
referral for extra-schedular consideration is warranted under 
38 C.F.R. § 3.321 (2001) only in cases where the issue is 
expressly raised by the claimant or the record before the 
Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOPGPREC 6-96.  
Here, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record does not contain 
evidence of "exceptional or unusual" circumstances so as 
render impractical the application of the regular schedular 
standards.

Sarcoidosis

The record documents the veteran's complains of a chronic 
cough, diarrhea, abdominal pain, fatigue, and shortness of 
breath.  It also establishes that chest x-ray findings show 
bilateral hilar and right paratracheal adenopathy.  However, 
despite the veteran's increased subjective complaints, the 
objective findings remain essentially normal and the medical 
evidence demonstrates that the prescribed Prednisone 
stabilizes his condition.  

In March 2000, the veteran complained of shortness of breath 
and a "heavy chest" since September 1999.  Examination 
revealed clear lungs and chest x-rays showed probably little 
changes from the year before.  Clinical findings were 
essentially normal except for tenderness to palpitation above 
the thyroid and wheezing on examination of the chest.  The 
assessment was sarcoidosis by lab and chest x-rays, restart 
Prednisone.  

At VA examination in May 2000, the veteran's claims file was 
available for review.  It was reported that the veteran had 
been diagnosed with sarcoidosis and was being treated with 
Prednisone.  Examination revealed no lymphadenopathy or 
edema, and normal findings of the eyes, ears, nose and neck.  
Examination of the chest showed an average chest 
configuration and excursion without rales, wheezing or 
rhonchi.  No percussion or fremitus changes were noted.  
Pulmonary function test results were interpreted as revealing 
normal flows, with no effect from a bronchodilator.  
Cardiovascular findings were normal.  Examination of the 
abdomen revealed mild tenderness and the veteran stated that 
he had an apparent episode of liquid stool last night that 
left him sore.  Examination of the musculoskeletal system and 
nerves revealed essentially normal findings as well.  
Evidence of muscle or joint aches or pain was not detected.  
Chest x-rays revealed no active disease.  The diagnosis was 
sarcoidosis with chronic steroid treatment.  The examiner 
wrote between the veteran's sarcoidosis and the chronic use 
of steroids, along with adjustment disorder, all of his 
symptoms could be accounted for under this umbrella of 
diagnoses.  

VA outpatient treatment reports dated from June 2000 to 
January 2001 show continued treatment and that the veteran's 
disability remained stable.  In June 2000 clinical 
examination revealed essentially normal findings as pulmonary 
function tests were normal, there was no change in chest x-
rays, and minimal hilar adenopathy was noted.  The veteran 
was continued on dilators, and his Prednisone was decreased 
to 20 milligrams for two months as tolerated.  A January 2001 
reflects that the veteran was doing well.  His pulmonary 
function tests were normal and chest x-rays had improved with 
less adenopathy.  The Prednisone was decreased to 15 
milligrams every other day for a month and then to 10 
milligrams every other day if 15 milligrams is tolerated.  
Clinical findings were normal.   

Given the aforementioned clinical data, the Board finds that 
the veteran's disability picture more nearly approximates 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  The criteria for a 60 percent rating have 
not been met.  The veteran's disability is not manifested by 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  Indeed, his 
Prednisone dosage has been decreased.  Accordingly, the 
evidence preponderates against the claim for an initial 
increased rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6846.

Referral for extra-schedular consideration is not warranted 
because the veteran has not raised nor does the record 
contain evidence of an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, so as 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321.



ORDER

Entitlement to an initial rating in excess of 30 percent for 
an adjustment disorder with mixed anxiety and depressed mood 
is denied.

Entitlement to an initial rating in excess of 30 percent for 
sarcoidosis is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

